TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 23, 2021



                                    NO. 03-20-00519-CR


                                  Bernard Daniel, Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
          REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

district court’s judgment of conviction.    Therefore, the Court reverses the district court’s

judgment of conviction and remands the case for further proceedings consistent with this

opinion. The appellee shall pay all costs relating to this appeal, both in this Court and in the

court below.

.